Title: From George Washington to Benjamin Lincoln, 23 March 1787
From: Washington, George
To: Lincoln, Benjamin



My dear Sir,
Mount Vernon 23d Mar: 1787

Ever since the disorders in your State began to grow serious I have been particularly anxious to hear from that quarter; Genl Knox has, from time to time transmitted to me the state of affairs as they came to his hands; but nothing has given such full & satisfactory information as the particular detail of events which you have been so good as to favor me with, and for which you will please to accept my warmest and most grateful acknowledgments.
Permit me also, my dear Sir, to offer you my sincerest congratulations upon your success. The suppression of those tumults & insurrections with so little blood shed, is an event as happy as it was unexpected; it must have been peculiarly agreeable to you, being placed in so delicate & critical a situation.
I am extremely happy to find that your sentiments upon the disfranchising act are such as they are; Upon my first seeing it I formed an opinion perfectly coincident with yours—viz.—that measures more generally lenient might have produced equally as good an effect without entirely alienating the affections of the people from the government. As it now stands, it affects a large body of men, some of them, perhaps, it deprives of the means of gaining a livelihood. The friends and connections of those people will feel themselves wounded in a degree, and I think it will rob the State of a number of its inhabitants if it produces nothing worse.
It gives me great pleasure to hear that your Eastern settlement succeeds so well. The sincere regard which I have for you will always make your prosperity a part of my happiness. I am—

My dear Sir, with sentiments of the Most perfect esteem & regard Yr Most Obedient and Affecte Hble Servt

Go: Washington

